Citation Nr: 1713940	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  14-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery disease, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2017, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Regarding the Veteran's psychiatric claim, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that although an appellant's claim identified a certain disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, although the Veteran initially characterized his psychiatric claim as one for service connection for PTSD and appealed only that issue, competent medical evidence of record also reflects other diagnosed psychiatric disorders.  Accordingly, the Board has characterized the claim for a psychiatric disorder as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to service connection for PTSD or other acquired psychiatric disability and for coronary artery disease as secondary to psychiatric disability.  

In written statements and testimony, the Veteran has described a "horrific traumatic event" involving being discharged from active duty several months after enlisting due to a disqualifying, pre-existing right hand and wrist disability.  He asserts that the experience of his military discharge caused "a chain of different reality probabilities."  He related that he joined the military because he "saw an opportunity in learning a trade...that would advanced [sic] me into a greater feeling of self worth among other possibilities" and that he had planned to have a career in the Army.  He explained that his unit was preparing for a field day with other military departments and he was unable to perform a crab crawl.  Consequently, he was ordered to report to sick call the next day.  He reported that after seeing a neurologist, he was placed on permanent profile for his hands and processing began to discharge him from active duty.  The Veteran stated that as a result of being discharged from active duty, he became insecure and angry, could not find a job to provide for his family, "started having problems" with his wife and had many failed relationships, and had frequent job changes due to anger issues.  He reported that he had been diagnosed with PTSD and completed a PTSD treatment program and that his PTSD, depression, and anxiety disorders were all due to being discharged from service quickly when a military doctor realized that his right hand and wrist disability was disqualifying.

The Veteran also testified that the stress he experienced related to his military discharge resulted in his current coronary artery disease disability. 

The Veteran's service treatment records document that in February 1979 the Veteran disclosed his history of having a wrist operation at age 12 to an Army recruiter.  On entrance examination the next day, the Veteran's upper extremities and psychiatric function were reported as normal and a scar was noted on the Veteran's right wrist.  The examiner also initialed a January 1973 operative report on the date of the entrance examination, indicating he had "reviewed and considered [the operative report] in examinee's physical profile."  The January 1973 report indicates that in July 1972, the Veteran had severed the ulnar nerve and five tendons in his right wrist and primary repair was performed at that time.  Since that time, he experienced motor paralysis of the right hand.  As a result, he underwent a lysis of neuroma and anastomosis of the right ulnar nerve in the wrist.  The post-operative diagnosis was "ulnar paralysis, motor, of the right hand result of neuroma scar formation."

A June 1979 service treatment record references the January 1973 record from the civilian doctor and indicates that the Veteran "wishes evalu[uation] for possible discharge from this letter and wants information about discharge for bronchitis also."  Two days later another military physician reviewed the operative report and examined the Veteran.  The impression was ulnar paralysis right hand secondary to transection and subsequent neuroma formation (remote).  The physician found the Veteran unfit for retention and recommended separation from service.  A record of "Entrance Physical Standards Board (EPSBD) Proceedings" from the same day indicated that the Veteran's "medical condition/physical defect" existed prior to service and had not been aggravated by service.  The physician explained that the Veteran "should have been found unfit for enlistment at the time of entry examination" and "was unfit for enlistment" under Army guidelines.  Pending the Veteran's separation, he was placed on physical profile with limitations including no push-ups or pull-ups and "no assignment requiring dexterity and coordination of both hands."  The findings and recommendation were approved.

On separation examination in July 1979, the Veteran's psychiatric function, lungs and chest, heart, and vascular system were reported as normal on clinical evaluation; his blood pressure was recorded as 108/70; and a chest x-ray was reported as negative.  However, noted abnormalities or defects included his right wrist scar and right ulnar paralysis.  On the date of his separation from military service four days later, the Veteran affirmed that there had been no change in his medical condition since his separation examination.

Post-service private treatment records dated in April 1996 document the Veteran's report of a history of hypertension that he had monitored on his own for about two years.  He described a family history negative for hypertensive disease, but positive for coronary artery disease that began in his father when he was in his fifties; he passed away in his sixties following a myocardial infarction.  The Veteran indicated that three years earlier he decided to stop smoking and when he did that, he started eating more and gaining weight.  The physician commented that it "is with the weight gain [that] his hypertension seems to be coming out."  Subsequent records reflect ongoing treatment for hypertensive heart disease with blood pressure often not well-controlled and additional weight gain.  The Veteran also reported that his mother had coronary artery disease and four siblings had type II diabetes mellitus.

The report of an October 2000 private sleep study indicated the Veteran had a "severe [obstructive sleep apnea] pattern."

In April 2001, the Veteran underwent an exercise stress test at a private cardiology center.  The stress test was "clinically and electrocardiographically positive for ischemia."  Cardiac catheterization with angiography was performed four days later.  The cardiologist indicated coronary artery disease was present and recommended bypass surgery with continued risk factor modification.  The Veteran was transferred to a regional medical center the same day and underwent two-vessel coronary artery bypass grafting.  The discharge diagnosis was coronary artery disease with unstable angina; hypertension; diabetes.  Records from his in-patient hospitalization note a "significant history of very difficult to control blood pressure" and a family history "significant for coronary artery disease and diabetes mellitus." 

Private treatment records dated in 2004 and 2005 reflect the Veteran's complaints of stress at work and consideration of a career change.  Records in April and May 2005 document a diagnosis of anxiety disorder and a prescription for Lexapro.

In March 2007, the Veteran was involved in a motor vehicle accident.  In April 2007, he complained of depression and insomnia.  He was started on Wellbutrin, but reported it did not help.  Later in April 2007, he was prescribed Diazepam (Valium), then Lexapro for diagnosed depression.  In May 2007, he reported feeling much better on Lexapro and that he was sleeping well.  

Beginning in April 2007, the Veteran's private physician, S. Speeg, M.D., (and other physicians) wrote several letters on the Veteran's behalf in support of various claims for employee medical leave, insurance claims, student loan discharge, and Social Security disability benefits.  In June 2007, Dr. Speeg indicated that the Veteran was under his care for diabetes, coronary artery disease status post coronary artery bypass grafts and stent placements, and generalized anxiety disorder and depression, among other medical conditions.  Dr. Speeg reported that after a March 2007 motor vehicle accident, the Veteran's "anxiety and stress have increased" and "since the accident, his overall medical condition has worsened."  In a March 2009 letter, Dr. Speeg reported that the Veteran had chronic intractable angina, which was projected to worsen.  He added that he had told the Veteran his disease would be progressive, "and this has worsened his depression."

In February 2008, the Veteran described increasing anxiety and depression related to "family stresses."  The impression included depression and generalized anxiety disorder; Cymbalta was prescribed.  In May 2008, his physician prescribed Xanax for anxiety and insomnia. 

An August 2009 treatment record from Lane Regional Medical Center documented the Veteran's report of a three-year history of depression.

The earliest VA treatment record associated in the claims file is a June 2010 primary care follow-up note with a physician who was new to the Veteran.  Past medical history included "depressive disorder since 2001, with coronary artery disease."  At the conclusion of an October 2010 VA mental health visit, the impression was major depressive disorder; possibly impulse control disorder; possible psychotic component.

During a February 2013 VA mental health visit, the Veteran discussed his "thoughts of 'having PTSD'" and "how the military ha[d] contributed to his multiple marriages and his inability to keep gainful employment."  He described "times of crying episodes and becoming irritable with no particular triggers."  The clinician noted the Veteran's "main concern today [is] the denial of his PTSD claim."

In this case, the Veteran's claimed military stressor, which is the process of being discharged from service due to his pre-existing right wrist and hand disability, is confirmed by his service treatment records.  Whether the event satisfies the diagnostic criteria to support a diagnosis of PTSD; whether any current PTSD, depression, anxiety disorder, or other acquired psychiatric disorder is related to the Veteran's military service; and whether his coronary artery disease was caused or aggravated by an acquired psychiatric disorder(s) are determinations that must be made by a qualified medical professional.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (the Board cannot render its own independent medical judgments).

On remand, the AOJ should provide the Veteran a VA examination by a psychiatrist or psychologist to obtain a medical opinion to determine whether any current psychiatric disability is related to service.  The AOJ should also obtain a VA medical opinion as to whether the Veteran's coronary artery disease was incurred in or caused by service, or caused or aggravated by any psychiatric disorder related to service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c) (explaining when VA is required to obtain a VA medical examination or medical opinion).

Regarding the examination to evaluate the claimed psychiatric disability(ies), the Board notes that the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) recently replaced the Fourth Edition of the DSM (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to now refer to certain mental disorders in accordance with the DSM-5.  The Veteran's service connection claim for PTSD was received in December 2011.  As the provisions of the interim final rule only apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014, the DSM-IV is applicable to claims certified to the Board prior to that date.  Accordingly, the AOJ must instruct the VA examiner to use the DSM-IV diagnostic criteria when evaluating the Veteran.

Prior to arranging for a VA examination, the AOJ should request and obtain outstanding treatment records, including all VA treatment records since the Veteran established care until June 2010 and from the Jackson VA Medical Center (VAMC) dated since January 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).  The AOJ should also give the Veteran an opportunity to provide ongoing private treatment records pertinent to his claims or to submit a VA Form 21-4142 (Authorization and Consent to Release Information) to allow VA to obtain such records on his behalf.

Finally, the Board notes that a November 2008 decision from an Administrative Law Judge at the Social Security Administration (SSA) found the Veteran to be disabled for SSA purposes since April 2007 due to coronary artery disease, among other severe impairments.  The records associated with the Veteran's claim for SSA disability benefits have not been obtained, but appear to be relevant to his claim for coronary artery disease.  The AOJ should request the Veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain the following records:

a) the Veteran's disability records from the Social Security Administration, including all associated medical records;
b) all VA treatment records since establishing care until June 2010;
c) ongoing treatment records from the Jackson VAMC and related clinics dated from January 2014 to the present; and
d) any ongoing private treatment records pertinent to the claims for service connection for an acquired psychiatric disorder and coronary artery disease.

2.  After completing the above development, arrange for a VA examination by psychiatrist or psychologist to evaluate the Veteran's claimed acquired psychiatric disability, to include PTSD, depression, and anxiety disorder.  The electronic claims file (in VBMS and Virtual VA) and a complete copy of this Remand, which contains a summary of the evidence of record, must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  All necessary testing should be accomplished, to include any psychological testing, and reports of any testing should be associated with the examination report. 

Based on the date of the Veteran's claim, the examiner is advised that the examination must use the diagnostic criteria from DSM-IV.

After reviewing the claims file and examining the Veteran, the examiner should identify all psychiatric disorders found on examination.  With respect to each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the psychiatric disability had its onset during service, or is otherwise medically related to service.

A medical analysis and rationale are to be included with all opinions expressed.  In addressing the above, the examiner must consider the Veteran's claimed in-service stressor of being expeditiously discharged from military service for a pre-existing right wrist and hand disability that he disclosed at entrance examination.  The examiner should explain whether that event is sufficient to satisfy the criterion of "exposure to a traumatic event" (as defined by DSM-IV diagnostic criteria for PTSD) and whether any other acquired psychiatric disability is attributable to that event.

3.  After completing the development outlined in Directive (1), provide the Veteran's entire electronic claims file and a complete copy of this Remand to an appropriate physician to obtain a medical opinion as to the etiology of the Veteran's current coronary artery disease status post coronary artery bypass grafts and multiple stent placements.  The reviewing physician must specify in the report that the claims file has been reviewed.  If the physician determines that a physical examination is required, such examination should be arranged, all necessary testing should be accomplished, and the reports of any testing should be associated with the examination report. 

The reviewing or examining physician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the current coronary artery disease: 

a) had its onset during service, manifested to a compensable degree within one year of separation from service, or is otherwise related to service; or, if not,
b) was caused OR is or has been aggravated by any psychiatric disorder attributable to the Veteran's military service.

A medical analysis and rationale are to be included with all opinions expressed.  In addressing the above, the physician should consider all pertinent medical and lay evidence of record, including the Veteran's assertion that his coronary artery disease was caused by a psychiatric disorder related to his discharge from military service for a pre-existing right wrist and hand disability.

4.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and for coronary artery disease, to include as secondary to an acquired psychiatric disorder.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




